Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 1 of 19
         Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 2 of 19




 1 and Shenzhen Warex Technologies Co., Ltd. and Warex Technologies Limited (together,

 2 “Warex”) (collectively, “Defendants”), allege as follows:

 3                                             I.     INTRODUCTION

 4             1.         Counterfeiters are increasingly exploiting consumers’ needs for certain products

 5 during a time when there are significant halts and delays in production of authentic products,

 6 resulting in severe shortages in the marketplace. The substitution of inauthentic products using

 7 counterfeit marks in place of genuine products can be catastrophic, and not just to the interests of

 8 businesses that manufacture and sell genuine products using the trademarks they have spent years

 9 developing. Counterfeit products have the potential to be very dangerous. Specifically, at issue in

10 this case are inauthentic products that could be mistaken as real by Cisco’s hospital, military, or

11 other critical infrastructure customers. Not only does this result in innocent customers receiving

12 something fake that they believe to be genuine, but it also exposes sensitive patient, military, and

13 government information to potential breaches, or worse, puts people in physical danger. Now

14 more than ever, consumers, companies, and governments need the Courts to intervene to cease this

15 destructive and dangerous behavior.

16             2.         Cisco brings this urgent action not only to protect its brand, but more importantly to

17 protect its customers, the customers’ employees, and the general public from the imminent risk of

18 danger posed by the sale of certain counterfeit products.

19             3.         Cisco has a robust brand protection program that takes a multilayered approach to

20 the problem of counterfeiting, which is global in scope and affects the entirety of the network

21 industry. Cisco’s strategies include collaborating with law enforcement in various countries where

22 counterfeits are made or sold, including both the U.S. and China, to try to shut down larger

23 manufacturers and sellers. Cisco also employs third-party private investigators or consultants to

24 identify and purchase suspected inauthentic Cisco products, online. And Cisco sometimes resorts

25 to litigation like the present case in order to protect its rights.

26             4.         This is an action against Defendants for willful and significant infringement of

27 Cisco’s trademark rights related to CISCO® branded pluggable transceivers (“Cisco

28 Transceivers”). Put simply, Defendants are marketing and advertising transceivers not

     2790.000/1535417.3                                     2                                           Case No.
                                                       COMPLAINT
         Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 3 of 19




 1 manufactured by or associated with Cisco and using Cisco’s branding to pass them off to

 2 unsuspecting consumers as Cisco products.

 3             5.         Transceivers are electronic devices that transmit and receive communications and

 4 data by using fiber optic technology. Various public and private entities use Cisco Transceivers

 5 for their computer network systems, such as healthcare systems and hospitals, the U.S.

 6 government and military, public transit systems and utilities, Internet Service Providers, wireless

 7 phone carriers, and other large corporations. The sale of counterfeit transceivers in the

 8 marketplace puts Cisco’s customers, the customers’ employees, and the people they serve, at risk

 9 of significant business disruption, privacy and security breaches, data loss, and unpredictable and

10 unsafe technological malfunctions.

11             6.         Defendants are advertising and offering for sale, using, and/or labeling or otherwise

12 marking transceivers with unauthorized representations of Cisco’s well-known and federally

13 registered trademarks, and then selling and distributing, or aiding and abetting others in the sale

14 and distribution of, these counterfeit products for ultimate sale to consumers who are unaware that

15 the products are not genuine and may be dangerous. The customers purchasing these products for

16 end use are duped into believing that the transceivers they receive or that are installed into their

17 networks are genuine Cisco products when, in fact, they are not. A thorough inspection reveals

18 that these products are not made with genuine approved parts, and their functionality is unknown

19 and unpredictable; thus, dangerous.

20             7.         Cisco is seeking injunctive and monetary relief to protect their customers, their

21 customers’ employees, various governments and their employees, and the general public, from the

22 sale of these inauthentic and potentially dangerous goods, to enjoin Defendants from further

23 unlawful and infringing conduct, and to recover full damages for Defendants’ harmful behavior.

24                                               II.    THE PARTIES

25             8.         Plaintiff Cisco Systems, Inc. (“CSI”) is a California corporation with its principal

26 place of business at 170 West Tasman Drive, San Jose, California 95134. Plaintiff Cisco

27 Technology, Inc. (“CTI”) is a California corporation with its principal place of business at 170 W.

28

     2790.000/1535417.3                                     3                                           Case No.
                                                       COMPLAINT
         Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 4 of 19




 1 Tasman Drive, San Jose, California 95134. CTI owns the trademarks used by CSI in marketing

 2 Cisco-branded products.

 3             9.         On information and belief, Defendant Usource is a Chinese limited company with

 4 its principal place of business at F9, Bldg. A, WeiYe ChuangXin YiBa Industrial Park, Baoan

 5 district, Shenzhen, China. Usource conducts business in the United States, including within the

 6 State of California, by offering, selling, and exporting goods to customers in the Northern District

 7 of California and elsewhere in the United States.

 8             10.        On information and belief, Defendants Shenzhen Warex Technologies Co., Ltd.

 9 and Warex Technologies Limited are Chinese limited companies with the same principal place of

10 business at 2 Floor, Building 6, Longbi Industry Park, Bantian, Shenzhen, China. Warex conducts

11 business in the United States, including within the State of California, by offering, selling, and

12 exporting goods to customers in the Northern District of California and elsewhere in the United

13 States.

14                                     III.    JURISDICTION AND VENUE

15             11.        This is an Action for violations of the Trademark Act of 1946, 15 U.S.C. §§ 1051

16 et seq. (the “Lanham Act”), and related causes of action. This Court has subject matter

17 jurisdiction over this action pursuant to 15 U.S.C. § 1121(a), and 28 U.S.C. §§ 1331 and 1338(a)

18 and (b).

19             12.        This Court has supplemental subject matter jurisdiction over the pendent state law

20 claims under 28 U.S.C. § 1367 because these claims are so related to Cisco’s claims under federal

21 law that they form part of the same case or controversy and derive from a common nucleus of

22 operative facts.

23             13.        This Court has personal jurisdiction over each of the Defendants, each of whom has

24 engaged in business activities in this District and the State of California, offered for sale their

25 inauthentic products in this District and the State of California, knowingly and purposefully

26 directed business activities to this District and the State of California, and availed themselves of

27 the benefits afforded by California laws, and committed tortious acts, knowing that Cisco would

28 suffer injuries in this District and the State of California.

     2790.000/1535417.3                                    4                                          Case No.
                                                      COMPLAINT
Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 5 of 19
Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 6 of 19
Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 7 of 19
         Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 8 of 19




 1             34.        Consumers are likely to associate the negative qualities of inauthentic products

 2 with Cisco products. This does irreparable harm to Cisco by tarnishing the good names and

 3 reputations it has worked so hard to build and sustain. Further, the sale of these counterfeit goods

 4 deprives Cisco of legitimate sales and revenue.

 5             35.        Consumers are also irreparably harmed by Defendants’ conduct because they

 6 receive inauthentic products, which are at risk of being lower quality, less reliable, and less safe

 7 than the high-quality and genuine Cisco products they expect and deserve.

 8             36.        Six important industries comprise the majority of Cisco’s customers: healthcare

 9 and hospitals, the U.S. government, utility companies, financial services, transportation

10 companies, and communications providers. All of these entities rely on Cisco Transceivers to

11 transfer data and communications and for data storage and security. They also count on Cisco

12 Transceivers to perform critical functions for their employees, customers, and the general public.

13             37.        The criticality of Cisco’s products is exemplified by the U.S. military’s use of these

14 products, including depending on these products to protect lives. For example, in United States v.

15 Ehab Ashoor, No. H-09CR-307 (S.D. Tex.), a criminal action brought by the U.S. government

16 against a counterfeiter of Cisco products, U.S. Marines Staff Sergeant Lee Chieffalo testified that

17 “[t]he Marine Corps’ network infrastructure is solely Cisco equipment.” Mr. Chieffalo explained

18 that since Cisco equipment only operates properly in conjunction with other authentic Cisco

19 products, the danger of acquiring and using a counterfeit Cisco product could be detrimental to the

20 entire Cisco-based classified network the Marine Corps utilizes. The potential catastrophic risk

21 was described as, “[m]arines could die.”

22             38.        The danger of counterfeit Cisco products has long been recognized as a national-

23 security concern. From 2005 until 2010, the U.S. Department of Justice, together with the Federal

24 Bureau of Investigation (“FBI”), Homeland Security, various Office of Inspector General offices

25 and other governmental departments, conducted a widescale investigation into counterfeit Cisco

26 products, known as “Operation Network Raider.” This was a domestic and international initiative

27 “targeting the illegal distribution of counterfeit network hardware manufactured in China,”

28 according to a March 2010 Department of Justice press release.

     2790.000/1535417.3                                     8                                           Case No.
                                                       COMPLAINT
Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 9 of 19
Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 10 of 19
Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 11 of 19
Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 12 of 19
        Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 13 of 19




 1             54.        The Cisco Marks are all valid marks entitled to protection under the Lanham Act

 2 and registered on the principal register in the United States Patent and Trademark Office.

 3 Plaintiffs are the exclusive owners and registrants of their individual marks.

 4             55.        Without Cisco’s consent or authorization, Defendants are using, and will continue

 5 to use, in commerce, reproductions, counterfeits, copies, or colorable imitations of the Cisco

 6 Marks in connection with the sale, offering for sale, distribution, or advertising of counterfeit

 7 and/or inauthentic Cisco Transceivers.

 8             56.        Without Cisco’s consent or authorization, Defendants are reproducing,

 9 counterfeiting, copying, or colorably imitating the Cisco Marks and applying them to labels and/or

10 advertisements intended to be used in commerce upon or in connection with the sale, offering for

11 sale, distribution, or advertising of counterfeit and/or inauthentic Cisco Transceivers.

12             57.        Defendants’ counterfeiting and infringing activities have caused, are causing, or are

13 likely to cause, confusion, mistake, and deception among the consuming public as to the origin,

14 sponsorship, and quality of Defendants’ counterfeit products.

15             58.        On information and belief, Cisco alleges that Defendants’ conduct was committed

16 willfully, in bad faith, and with knowledge of Cisco’s exclusive rights to its marks, or with willful

17 blindness to the same, and with the intent to cause confusion, mistake, and/or to deceive.

18             59.        As a direct and proximate result of Defendants’ counterfeiting and infringing

19 activities, Cisco has suffered irreparable harm and damage to its valuable marks—and damage to

20 their reputation and goodwill—to which there is no adequate remedy at law. This irreparable

21 harm will continue unless Defendants’ conduct is stopped.

22             60.        Cisco is entitled to injunctive relief against Defendants pursuant to 15 U.S.C.

23 § 1116(a), an order for the destruction of all infringing activities, as well as all monetary relief and

24 other remedies available under the Lanham Act, including, but not limited to, treble damages

25 and/or profits, statutory damages, reasonable attorneys’ fees, costs, and prejudgment interest under

26 15 U.S.C. § 1117(a).

27

28

     2790.000/1535417.3                                     13                                          Case No.
                                                       COMPLAINT
        Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 14 of 19




 1                                        SECOND CLAIM FOR RELIEF

 2                                            Federal Unfair Competition

 3                   (False Designation of Origin and False Advertising, 15 U.S.C. § 1125(a),

 4                                  [Lanham Act § 43(a)] Against All Defendants)

 5             61.        Cisco hereby incorporates by reference each of the allegations in the preceding

 6 paragraphs of this Complaint as if fully set forth herein.

 7             62.        Defendants, in the connection with the sale of inauthentic Cisco products, falsely

 8 describe the origin of and/or use misleading descriptions and representations of fact in commerce.

 9             63.        Defendants’ unauthorized conduct has caused, is likely to cause, and will continue

10 to cause, confusion or mistake, or has deceived, is likely to deceive, and will continue to deceive,

11 consumers as to Defendants’ products’ affiliation, connection, sponsorship, approval, origin, or

12 association with Plaintiffs, in violation of 15 U.S.C. § 1125(a)(1)(A).

13             64.        Defendants misrepresent the nature, characteristics, qualities, and/or geographic

14 origin of their inauthentic products in commercial advertising or promotion, in violation of 15

15 U.S.C. § 1125(a)(1)(B).

16             65.        Cisco is entitled to recover Defendants’ unlawful profits and Cisco’s damages,

17 including attorneys’ fees under 15 U.S.C. § 1117(a).

18             66.        Defendants’ willful and intentional conduct is in violation of 15 U.S.C. § 1114(1),

19 and Cisco is entitled to treble damages and/or enhanced statutory damages under 15 U.S.C.

20 §§ 1117(b) and (c).

21             67.        Defendants’ conduct will continue to cause substantial and irreparable injury to

22 Cisco and its businesses and goodwill. Cisco has no adequate remedy at law and is thus entitled to

23 injunctive relief pursuant to 15 U.S.C. § 1116(a).

24                                          THIRD CLAIM FOR RELIEF

25                                             Federal Dilution of Mark

26                        (15 U.S.C. § 1125(c) [Lanham Act § 43(c)] Against All Defendants)

27             68.        Cisco hereby incorporates by reference each of the allegations in the preceding

28 paragraphs of this Complaint as if fully set forth herein.

     2790.000/1535417.3                                    14                                          Case No.
                                                      COMPLAINT
        Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 15 of 19




 1             69.        The Cisco Marks are famous, distinctive, and widely recognized by the consuming

 2 public, pursuant to 15 U.S.C. § 1125(c).

 3             70.        Defendants’ use of marks or trade names in commerce is likely to cause dilution of

 4 the Cisco Marks in violation of 15 U.S.C. § 1125(c).

 5             71.        Cisco is entitled to injunctive relief to stop the dilution of their marks, pursuant to

 6 15 U.S.C. §§ 1116(a) and 1125(c).

 7                                         FOURTH CLAIM FOR RELIEF

 8                                             California False Advertising

 9                            (Cal. Bus. & Prof. Code § 17500 Against All Defendants)

10             72.        Cisco hereby incorporates by reference each of the allegations in the preceding

11 paragraphs of this Complaint as if fully set forth herein.

12             73.        Defendants have knowingly or willfully made false or misleading statements in

13 connection with the sale of their inauthentic products.

14             74.        In advertising and promoting their products, Defendants knew or, with the exercise

15 of reasonable care, should have known, that their statements were false and misleading.

16             75.        As a direct, proximate, and foreseeable result of Defendants making these false and

17 misleading statements, Cisco has suffered, and will continue to suffer, irreparable harm to its

18 individual brands, reputations, and goodwill. Cisco has no adequate remedy at law to compensate

19 for these substantial injuries and is thus entitled to injunctive relief.

20             76.        As a direct, proximate, and foreseeable result of Defendants making these false and

21 misleading statements, Cisco has suffered, and will continue to suffer, money damages in an

22 amount to be proven at trial.

23                                           FIFTH CLAIM FOR RELIEF

24                                           California Unfair Competition

25                            (Cal. Bus. & Prof. Code § 17200 Against All Defendants)

26             77.        Cisco hereby incorporates by reference each of the allegations in the preceding

27 paragraphs of this Complaint as if fully set forth herein.

28

     2790.000/1535417.3                                      15                                            Case No.
                                                        COMPLAINT
        Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 16 of 19




 1             78.        Defendants have knowingly and willfully participated in unlawful, unfair, and

 2 fraudulent business practices and unfair, deceptive, untrue, and misleading advertising prohibited

 3 by Cal. Bus. & Prof. Code § 17200, by advertising and selling inauthentic products using

 4 counterfeit Cisco Marks, in violation of the Lanham Act, 15 U.S.C. § 1114, as well as the other

 5 acts alleged herein.

 6             79.        As a direct, proximate, and foreseeable result of Defendants’ unfair and deceptive

 7 conduct, Cisco has suffered, and will continue to suffer, irreparable harm to their individual

 8 brands, reputations, and goodwill. Cisco has no adequate remedy at law to compensate for these

 9 substantial injuries and are thus entitled to injunctive relief.

10             80.        As a direct, proximate, and foreseeable result of Defendants’ unfair and deceptive

11 conduct, Cisco has suffered, and will continue to suffer, lost business and revenue. Plaintiffs are

12 entitled to restitution damages in an amount to be proven at trial.

13                                             PRAYER FOR RELIEF

14             WHEREFORE, Cisco respectfully prays for the following relief:

15             A.         Judgment in favor of Cisco that Defendants infringed Cisco’s trademark rights

16 under 15 U.S.C. § 1114;

17             B.         Judgment in favor of Cisco that Defendants competed unfairly with Cisco, in

18 violation of Cisco’s rights under common law, 15 U.S.C. § 1125(a), and/or California Bus. &

19 Prof. Code § 17200;

20             C.         Judgment in favor of Cisco that Defendants’ conduct is likely to dilute Cisco’s

21 famous marks in violation of Plaintiffs’ rights under 15 U.S.C. § 1125(c);

22             D.         Judgment in favor of Cisco that Defendants made false and misleading statements

23 about and falsely and misleadingly advertised their counterfeit products, in violation of Cisco’s

24 rights under California Bus. & Prof. Code § 17500;

25             E.         A temporary restraining order and preliminary and permanent injunction enjoining

26 Defendants and their subsidiaries, parents, agents, officers, members, directors, servants,

27 employees, attorneys, successors, assigns, affiliates, and joint ventures, and any person(s) in active

28

     2790.000/1535417.3                                    16                                         Case No.
                                                      COMPLAINT
        Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 17 of 19




 1 concert or participation with them, and/or any person(s) acting for, with, by, through, or under

 2 them, from:

 3                        a. Manufacturing, producing, sourcing, importing, exporting, selling, offering to

 4                           sell, distributing, licensing, promoting, or labeling any goods that display any

 5                           words, symbols, or designs that resemble or replicate the Cisco Marks, or are

 6                           likely to cause confusion, mistake or deception of, or in connection with, any of

 7                           Cisco’s products, whether genuine or counterfeit;

 8                        b. Using any logo, trade name, trademark, symbol, term, name, word,

 9                           representation, or combination thereof, that causes, or is likely to cause,

10                           confusion, mistake, or deception as to the origin, ownership, affiliation,

11                           sponsorship, association, or connection, in any way, of Cisco or its products, or

12                           any false designation of origin, false or misleading description or representation

13                           of fact, or any false or misleading advertisement of the same;

14                        c. Destroying any documentation or record of the manufacture, sale, offer of sale,

15                           communication regarding, advertisement, distribution, shipment, receipt, or

16                           payment of, any product that Defendants represented as one of Cisco’s

17                           products;

18                        d. Infringing the rights of Cisco, in and to any use of the Cisco Marks or otherwise

19                           damaging Cisco’s goodwill, name, and/or business reputation;

20                        e. Diluting the Cisco Marks;

21                        f. Promoting the sale of any goods or services by associating the same, genuine or

22                           otherwise, with Cisco or the Cisco Marks;

23                        g. Competing unfairly in any manner with Cisco; and

24                        h. Assisting, aiding, abetting, or working with any other person or business to

25                           engage or participate in any of the above listed activities as referenced in

26                           subparagraphs (a) through (g).

27              F.        An order that Defendants must immediately produce to Cisco a complete list of all

28 individuals, businesses, and entities from whom they purchased, and to whom they sold, offered to

     2790.000/1535417.3                                    17                                              Case No.
                                                      COMPLAINT
         Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 18 of 19




 1 sell, or distributed, the infringing products at issue in this Complaint, including for each the

 2 products and respective quantities and amounts paid;

 3              G.        Judgment that Defendants immediately transfer to Cisco their entire inventory of

 4 infringing products, including, but not limited to, transceivers that are in their possession or under

 5 their control, that bear the Cisco Marks or anything resembling the Cisco Marks;

 6              H.        Cisco to recover all damages and lost profits in an amount to be proven at trial;

 7              I.        Cisco to be awarded punitive damages from each Defendant;

 8              J.        An accounting of each Defendant’s profits attributable to their illegal and

 9 infringing acts and an award of: (1) Defendants’ profits; and (2) all of Cisco’s damages pursuant to

10 15 U.S.C. § 1117;

11              K.        Cisco to be awarded all of Defendants’ ill-gotten profits and gains, and/or any other

12 unjust benefits received by Defendants from Defendants’ manufacture, sale, and/or distribution of

13 counterfeit Cisco products;

14              L.        Statutory damages;

15              M.        Treble damages and/or enhanced damages;

16              N.        An order to freeze Defendants’ assets pending a final determination of liability and

17 damages;

18              O.        An order for an accounting of and imposition of a constructive trust on all of

19 Defendants’ funds and assets connected to their infringing acts;

20              P.        Pre- and post-judgment interest;

21              Q.        All reasonable attorneys’ fees, costs, and investigative expenses associated with

22 Defendants’ infringing acts; and

23              R.        Any and all other relief the Court deems just, proper, fair, and equitable.

24 ///

25 ///

26 ///

27 ///

28 ///

     2790.000/1535417.3                                      18                                         Case No.
                                                       COMPLAINT
Case 5:20-cv-04773-VKD Document 1 Filed 07/16/20 Page 19 of 19
